ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Air Center Helicopters, Inc.                 )       ASBCA Nos. 61017, 61544
                                             )
Under Contract No. W912D0-15-D-0002          )

APPEARANCE FOR THE APPELLANT:                        Jennifer S. Zucker, Esq.
                                                      Greenberg Traurig LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     Robert B. Neill, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: January 2, 2019


                                                       / ~ ~ ~ / _ : ,'
                                                  TERRENCE S. HARTMAN
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61017 and 61544, Appeals of Air
Center Helicopters, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals